DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Patent Board Decision on 09/02/2021.
Claims 8 and 18 have been amended.
Claims 1-7, 9-17, and 19-20 have been canceled.
Claims 8 and 18 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is a current listing of claims and will replace all prior versions and listings of claims in the application. The application has been amended as follows:
1-7 (Cancelled)
8. (Currently Amended) A computing system, comprising:
a first computing device comprising a first memory and a first processor device communicatively coupled to the first memory; and
a second computing device comprising a second memory and a second processor device communicatively coupled to the second memory;
the first computing device to:
launch a hierarchically configured application within a first container of a container application platform according to one or more resource descriptions for the hierarchically configured application;
determine a state of each service of one or more services initiated by the hierarchically configured application; and
generate one or more serialized data structures representing the state of each service of the one or more services; and
the second computing device to subsequently launch the hierarchically configured application within a second container of the container application platform based on the one or more serialized data structures;

deserialize each instance of each service of the one or more services from the one or more serialized data structures;
determine, based on the one or more serialized data structures, whether one or more dependencies exist for each instance of each service of the one or more services;
responsive to determining that one or more dependencies exist for each instance of each service of the one or more services, set the one or more dependencies;
install the hierarchically configured application into the second container of the container application platform; and
execute the hierarchically configured application within the second container.
9-17 (Cancelled)
A method comprising:
launching a hierarchically configured application within a first container of a container application platform according to one or more resource descriptions for the hierarchically configured application;
determining a state of each service of one or more services initiated by the hierarchically configured application;
generating one or more serialized data structures representing the state of each service of the one or more services; and
subsequently launching the hierarchically configured application within a second container of the container application platform based on the one or more serialized data structures;

deserializing each instance of each service of the one or more services from the one or more serialized data structures;
determining, based on the one or more serialized data structures, whether one or more dependencies exist for each instance of each service of the one or more services;
responsive to determining that one or more dependencies exist for each instance of each service of the one or more services, setting the one or more dependencies;
installing the hierarchically configured application into the second container of the container application platform; and
executing the hierarchically configured application within the second container.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art(s), alone or in combination, fail to teach or fairly suggest, the claimed limitations of claims 8 and 18, as indicated in the Patent Board Decision on 09/02/2021. Therefore, since claims 8 and 18 are dependent upon the rejected base claims 1 and 11, respectively, claims 8 and 18 have been rewritten in independent form including all of the limitations of the base claims and any intervening claims in order to put the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191